Citation Nr: 0701978	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to secondary service connection for a 
cervical spine disability, as secondary to a service-
connected low back condition.

2.  Entitlement to secondary service connection for a 
bilateral hip disability, to include osteoarthritis, as 
secondary to a service-connected low back condition, or, 
alternatively, to service-connected right lower extremity 
conditions, including residuals of a fractured femur and a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
November 1955 to May 1959.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case has been before the Board previously, and was 
remanded in March 2006 for further evidentiary development.

The issue of secondary service connection for a bilateral hip 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the veteran's cervical spine disability was 
either caused or aggravated by his service-connected low back 
disability.


CONCLUSION OF LAW

Secondary service connection for a cervical spine disability 
is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.310 (2006); 71 Fed. Reg. 52744 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In June 2002 and March 2003 letters, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  The Board also finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.  

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for his 
claim, as required by recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

Significantly, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran. Additionally, medical examinations to evaluate the 
disability at issue were conducted and a competent opinion 
was obtained that addresses the question of whether there is 
any relationship between the veteran's cervical spine 
disability and his service-connected low back disability.  
The opinion and the remaining medical evidence of record 
provide an adequate factual basis to adjudicate this 
secondary service connection claim; another examination or 
opinion is not necessary to resolve the appeal of this issue.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran contends that he currently has a cervical spine 
disability that was either caused or aggravated beyond the 
normal progression of the disease process by his service-
connected degenerative disc disease of L4-5, and L5-S1, with 
spondylosis.  As noted in the Board's March 2006 remand, the 
veteran does not contend that any cervical spine condition 
had an onset during his active service.  The sole issue 
before the Board is whether secondary service connection for 
a cervical spine disability is warranted.  

The veteran was afforded a comprehensive VA examination in 
September 2002 to evaluate the condition of his cervical 
spine.  The report of this examination found the veteran to 
exhibit degenerative disease of the cervical spine with "MRI 
confirmed" spinal stenosis and neural foraminal encroachment 
with right upper extremity radiculopathy confirmed on "EMG 
and nerve conduction study."  The veteran was again afforded 
a VA examination in April 2003 and there was no change to the 
earlier diagnosis offered in the September 2002 examination 
report.  In light of these examination findings, the Board 
concludes that the veteran has a current cervical spine 
disability.  

The specific intent of the Board's March 2006 remand order 
was to address the matter of a causal or aggravating 
relationship between the veteran's cervical spine condition 
and his service-connected low back disorder.  In response to 
the remand, the veteran was afforded a new, comprehensive VA 
examination in August 2006.  The report of this examination 
states that "it is not as likely that any cervical spine 
disability is related to his lumbosacral back problem."  
This report was based on a claims file review and a thorough 
examination of the veteran.  This report is in addition to 
the earlier September 2002 examination report, which states 
that "there is no evidence of a direct or indirect causal 
relationship between the veteran's neck condition...and his 
lower back condition."  

The Board notes that the March 2006 remand specifically 
addressed the matter of aggravation, which is not, by name, 
addressed in the August 2006 VA examination report.  The 
report, however, uses the broader term of "related" in 
addressing an alleged interplay between the cervical spine 
disability and the service-connected low back disability.  
The lack of "any cervical spine disability" being 
"related" to a "lumbosacral back problem" strongly 
suggests that there is no aggravation of the nonservice-
connected disorder by the service-connected disorder.  When 
added with the September 2002 opinion, which also shows that 
there is no causal relationship between the veteran's neck 
and back disabilities, the Board is able to conclude that the 
elements for secondary service connection have not been met.  
Indeed, the competent medical evidence of record shows that 
there is no relationship, causal, aggravating, or otherwise, 
between the cervical spine condition and the service-
connected low back condition, and this claim must be denied.  

The only evidence supportive of a finding that the veteran's 
condition was caused or aggravated beyond its normal course 
by a service-connected low back condition comes from his own 
lay testimony.  As the veteran has not been shown to have the 
proper medical knowledge to render an opinion on etiology, 
his assertions lack evidentiary value and must be 
disregarded.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu, supra.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a cervical spine 
disability, as secondary to a service-connected low back 
disability is denied.


REMAND

The veteran initially posited his claim for service 
connection for a bilateral hip disability in May 2002, where 
he alleged a secondary relationship between his service-
connected right knee disability and a current bilateral hip 
condition.  Since this time, the veteran has also put forward 
a potential relationship between a current hip disability and 
his service-connected low back condition.  In its March 2006 
remand, the Board ordered a new, comprehensive VA examination 
addressing the issue of a causal or aggravating relationship 
between the veteran's service-connected back condition and 
any disability of either hip that was present. 

According to the report of the veteran's September 2002 VA 
examination, the veteran's right hip symptoms were associated 
with "radicular symptomatology for right lower extremity".  
This assessment was confirmed by an April 2003 VA 
examination.  However, osteoarthritis was noted in both hips.  

After the Board's remand, the veteran was afforded an 
additional VA examination in August 2006, specifically to 
address the etiology of the veteran's bilateral hip 
condition.  This report states that the veteran's low back 
problem is "in all likelihood" not related to his 
"fractured right femur."  Additionally, the examiner found 
that "it is not as likely that [the veteran's] hip complaint 
is related to his lumbosacral back problem."  The 
possibility of connection between the veteran's service-
connected right knee and a bilateral hip disability was, 
however, not addressed.  The examiner indicated that 
arthritis was not present in the hips but it is not clear 
whether he was aware of the X-ray evidence of bilateral hip 
arthritis noted above.  The claims file must be sent back to 
the examiner who conducted the August 2006 opinion for an 
addendum.  In this addendum, the examiner must again review 
the claims file and offer an opinion as to whether the 
veteran has a disability of either hip, to include arthritis 
and, if so whether it was caused or aggravated by his 
service-connected right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2006).

2.  Notify the veteran and his 
representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

3.  For the purpose of determining the 
etiology of a bilateral hip disorder, and, 
specifically, whether this disorder was 
caused or aggravated by the veteran's 
service-connected right knee disorder, 
forward the claims file to the same 
physician who conducted the August 2006 VA 
examination, if available, and ask him to 
provide an opinion addressing the 
following:

After reviewing the claims file, to 
include X-ray evidence of bilateral 
hip arthritis reported in 2002-2003, 
determine whether the veteran has a 
current diagnosis of a disability of 
either hip versus pain referred from 
another disability outside of the 
hip region.   

If there is a current diagnosis of a 
disability of either hip, the 
examiner is asked to opine whether  
it is at least as likely as not (50 
percent or greater probability) that 
the veteran's current disability of 
either hip, to include arthritis, 
was caused or aggravated by his 
service-connected right knee 
disability.

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of cause or 
aggravation as to find against cause 
or aggravation.  More likely and as 
likely support the contended 
relationship; less likely weighs 
against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If it is determined that the 
veteran's bilateral hip condition 
was aggravated by his service-
connected right knee condition, to 
the extent possible, the examiner is 
requested to provide an opinion as 
to approximate baseline level of 
severity of the bilateral hip 
disability before the onset of 
aggravation.

The examiner is also requested to 
provide a rationale for any opinion 
expressed.  If a conclusion cannot 
be reached without resort to 
speculation, he or she should so 
indicate in the examination report.  

4.  After completion to the extent 
possible of the directed development, 
readjudicate the veteran's claim for 
secondary service connection for a 
bilateral hip disability, to include 
arthritis.  If the claim remains denied, 
issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


